Citation Nr: 1706244	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  09-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for erectile dysfunction, as secondary to service-connected anxiety disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that was consolidated with an earlier appeal of a November 2008 rating action.  The issues addressed in the November 2008 rating action, were decided in a previous March 2016 Board decision.

Regarding the issues now on appeal, the Veteran requested a video conference hearing in February 2016.  In March 2016, the Board remanded the claims to schedule the Veteran's requested hearing.  In December 2016, the Veteran withdrew his request for a hearing.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is also an electronic Virtual VA paperless claims file.  All documents in both databases have been reviewed in their entirety by the Board. 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with tinnitus and was exposed to acoustic trauma during his active duty service. 

2.  Tinnitus has not been linked by competent and credible evidence to the Veteran's active duty service. 

3.  The Veteran has been diagnosed with erectile dysfunction and is service-connected for anxiety disorder. 

4.  Erectile dysfunction has not been linked by competent, probative evidence to the Veteran's service connected anxiety disorder.



CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2016).

2.  The criteria for secondary service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Pertinent VA notice and assistance requirements with respect to claims for benefits are set out in 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, the notice requirements were met by a July 2013 letter, acknowledged by the Veteran later that month.  In addition, the relevant records have been obtained, as well medical opinions that address the cause of the claimed disabilities.  Although the Veteran's representative has recently posited another cause for erectile dysfunction than was identified by the examiner, since that examiner affirmatively identified the cause, and this conclusion was based on this Veteran's relevant history, no purpose would be served by seeking another opinion. 

Entitlement to service connection for tinnitus

The Veteran seeks service connection for tinnitus.  Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Thus, establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been specifically diagnosed with tinnitus and he has competently and credibly reported exposure to acoustic trauma during his active duty service.  See VA examination, 3 (Nov. 5, 2013) (VBMS); see also Hearing Transcript, 2-6 (July 1, 2013 ) (Virtual VA).  This satisfies the requirements of the first two service connection elements.  See Shedden, 381 F.3d at 1167.  

The Board now turns to the final, nexus requirement: whether a causal relationship exists between the Veteran's current tinnitus and his exposure to acoustic trauma during active duty service.  For certain "chronic" conditions, continuity of symptomatology after discharge can satisfy this nexus element of service connection.  See Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) ("continuity of symptomatology establishes the link, or nexus . . .").  As the Veteran has been diagnosed with tinnitus, he has the requisite chronic disease to potentially establish etiology through continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker, 708 F.3d at 1336.

In this regard, the Veteran has testified that his tinnitus began during active duty service and continued thereafter.  See Hearing Transcript, 4-6, 8  (July 1, 2013 ) (Virtual VA).  These lay statements are considered competent evidence when describing the features or symptoms of an injury or illness within the realm of personal and observable knowledge.  See Falzone v. Brown, Vet. App. 398 (1995); see also Charles v. Principi, 16 Vet. App. 370 (2002) (finding that a layperson is competent to diagnose tinnitus).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In weighing credibility, the Board may consider facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  When specifically questioned in September 2008, the Veteran did not complain of tinnitus during his VA examination.  See VA Examination, (Sept. 11, 2008) (VBMS).  This notable inconsistency with his present contention he has experienced tinnitus since service, impacts the credibility of the Veteran's testimony that his tinnitus was continuous since active duty service.  Consequently, the Board assigns the Veteran's testimony limited probative value for finding a nexus.  See Caluza v. Brown, 7 Vet. App. 498 (1995).     

Other notable evidence of record consists of an October 2013 VA examination conducted by an audiologist.  The VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of his military noise exposure.  See VA Examination, 3 (Nov. 5, 2013) (VBMS).  As her rationale, the examiner noted the Veteran's denial of tinnitus during his September 2008 VA examination and his 33 year history of occupational noise exposure in a paper mill.  See id.  The examiner's opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Consequently, the Board assigns significant probative value to the VA medical opinion. 

In brief, regarding the final element of causation, the VA medical opinion discussed above is afforded significant probative weight; the Veteran's lay statements are afforded limited probative weight.  Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current tinnitus was related to active duty service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Consequently, the Board denies the Appellant's claim of entitlement to service connection for tinnitus.

Entitlement to secondary service connection for erectile dysfunction

The Veteran seeks service connection for erectile dysfunction as secondary to service-connected anxiety disorder.  Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; (2) an already service-connected disability; and (3) that the disability for which secondary service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995). 

The Veteran has received a diagnosis of erectile dysfunction and is service-connected for anxiety disorder.  See VA Examination, (Feb. 19, 2014) (VBMS); see also Rating Decision Codesheet, (Feb. 24, 2014) (VBMS).  Thus, the Board finds that the Veteran has satisfied the first two elements of secondary service connection.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Regarding the final element, the Board acknowledges the Veteran's belief and statements that his anxiety disorder caused his erectile dysfunction.  See, e.g., Statement of Veteran, (Nov. 18. 2013) (VBMS).  As a layperson, the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and were within the realm of his personal knowledge, however, he is not competent to establish facts that require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Although the symptoms of erectile dysfunction are capable for a layperson to relay, the etiology of erectile dysfunction is a complex medical question beyond the competence of a layperson.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board affords the Veteran's statements regarding the etiology of his erectile dysfunction limited probative value as he is not competent to opine on such a complex medical question.  

Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  Notable medical opinion evidence on causation consists of a VA examination and a private opinion submitted by the Veteran's doctor. 

The Veteran's doctor confirmed his diagnosis of anxiety disorder and stated that it "can contribute to his erectile dysfunction."  See Private Opinion, (Sept. 20, 2015).  Although this opinion was submitted alongside medical treatise evidence, (which essentially only listed approximately 18 possible causes for erectile dysfunction, one of which was anxiety), its conclusion was largely speculative and did not contain an analysis that the Board could consider and weigh against the other evidence of record.  Consequently, the Board assigns limited probative value to the private medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In February 2014, a VA examiner opined that the Veteran's erectile dysfunction was less likely than not proximately due to or the result of the Veteran's service-connected condition.  Rather, the examiner who had reviewed the Veteran's medical treatment history affirmatively stated the more likely cause of the Veteran's erectile dysfunction was low testosterone levels, which was age related. See VA examination, (Feb. 19, 2014) (VBMS).  While succinct, the opinion was clear, it contemplated this Veteran's relevant history, and is supported by objective facts.  Consequently, the Board assigns significant probative value to it.  

With the greater weight of the evidence against the claim, (the February 2014 examination report and opinion), the Board finds that the preponderance of the evidence is against a finding that the Veteran's erectile dysfunction is related to his anxiety disorder.  Consequently, the Board denies the Veteran's claim of entitlement to secondary service connection for erectile dysfunction.  


ORDER

Service connection for tinnitus is denied.

Secondary service connection for erectile dysfunction is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


